Name: Commission Regulation (EEC) No 1787/79 of 10 August 1979 laying down the conditions for the increase in the variable component of the levy to be applied to cereal- based compound animal feedingstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  beverages and sugar;  EU finance
 Date Published: nan

 No L 203/52 11 . 8 . 79Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1787/79 of 10 August 1979 laying down the conditions for the increase in the variable component of the levy to be applied to cereal-based compound animal feedingstuffs the production cost of the compound feedingstuff ; whereas in the case of sucrose a content of 10 % already represents an appreciable effect on the produc ­ tion cost ; Whereas, using this level as a starting-point, the content in a compound feedingstuff of sucrose covered by Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (4 ), as last amended by Regulation (EEC) No 1396/78 (5 ), may be taken into account on a standard basis through the use of appropriate coeffi ­ cients ; Whereas , therefore, the amount of the increase in the variable component of the levy on compound feeding ­ stuffs containing at least 10 % sucrose must be obtained by multiplying the levy applicable to the latter product in accordance with Article 15 (5) of Regulation (EEC) No 3330/74 by the abovementioned standard coefficient ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs ('), as amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 5 thereof, Whereas Article 14(1 ) (A) (a) and (b) of Council Regu ­ lation (EEC) No 2727/75 (3 ) provides that the variable component of the levy on processed products manu ­ factured from basic products of the common organiza ­ tion of the market in cereals may be increased , where such processed products also incorporate other products , by the incidence on their cost price of the levies or customs duties charged on such other products ; Whereas Article 5 of Regulation (EEC) No 2743/75 laying down the rules for applying in particular Article 14 of Regulation (EEC) No 2727/75 specifies that the conditions under which the variable compo ­ nent of the levy may be increased by the amount referred to in Article 14(l)(A)(b) of Regulation (EEC) No 2727/75 in the case of a cereal-based compound feedingstuff containing substantial quantities of products not covered by the organizations of the markets in cereals , rice and milk products shall be adopted by the Commission in accordance with the Management Committee procedure ; Whereas, in view of the substantial growth of compound feedingstuffs incorporating products not covered by the abovementioned market organizations and their growing imports into the Community, it is appropriate to lay down the conditions mentioned in Article 5 of Regulation (EEC) No 2743/75 ; whereas this applies in particular in the case of sweetened forage preparations and other feedingstuffs of subheading 23.07 B of the Common Customs Tariff containing substantial quantities of sucrose ; Whereas, for the purpose of determining when the non-cereal , rice or sugar content of a compound feedingstuff is substantial , it is appropriate to take into account the specific features of the other products incorporated and the effect of their incorporation on HAS ADOPTED THIS REGULATION : Article 1 For the purposes of applying Article 5 of Regulation (EEC) No 2743/75, a cereal-based compound feeding ­ stuff shall be considered as containing substantial quantities of products not covered by Regulations (EEC) No 2727/75 , (EEC) No 1418/76 or (EEC) No 804/68 , when the content of such products in that compound feedingstuff, in the case of sucrose, is at least 10 % . Article 2 The amount of the increase in the variable compo ­ nent of the levy on the compound feedingstuff mentioned in Article 1 shall be calculated by multi ­ plying the levy per tonne of sucrose applicable to the products referred to in Article 1 (1) (d) of Regulation (EEC) No 3330/74 in accordance with Article 15 (5) thereof by the relevant coefficient specified in Article 3 . (') OJ No L 281 , 1 . 11 . 1975, p. 60 . ( 2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( «) OJ No L 359, 31 . 12 . 1974, p . 1 . ( 5 ) OJ No L 170 , 27 . 6 . 1978 , p . 1 . 11 . 8 . 79 Official Journal of the European Communities No L 203/53  a coefficient of 0.65 for an actual content greater than 50 % . Article 3 The sucrose content of the compound feedingstuff shall be determined on a standard basis by the use of the following coefficients :  a coefficient of 0.20 for an actual content of between 10 and 30 % ,  a coefficient of 0.40 for an actual content of between 30 and 50 % . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1979 . For the Commission Finn GUNDELACH Vice-President